Title: To James Madison from the Chiefs and Warriors of the Ottawa, Chippewa, Potawatomi, and Wyandot Nations, 13 November 1811
From: Chiefs and Warriors of the Ottawa, Chippewa, Potawatomi, and Wyandot Nations
To: Madison, James


Detroit 13th November 1811
We the undersigned Cheifs and warriors of the Mawwa Chipowa Potawawtomie and Wyandots Nations, living within the United States of America upon the waters of the Lakes and vicinity, On behalf of Ourselves and Nations, request Our Father the President of the United States listen to Our desires.
It is well known to Our Father the President that we your red Brethern cannot make known our mind and complaint by writing, not having acquired that art nor have we the Information necessary to understand what white people put upon paper, we are therefore easily duped and imposed upon by the white people.
We are confident that Our Fa⟨ther⟩ the President is desirous that we should be fairly and Honestly dealth [sic] with, in whatever we have to do with Government and that our Annuities due us from the United States by Treaties should be paid us punctually, And that no part either of the goods and merchandize or money should be detained or kept back from us, but that the whole to the last farthing should be paid and delivered us for the benifit of Ourselves and wives and Children.
In order that your good Intentions may be carried into effect you have appointed Agents to reside at Detroit. If they act Correctly they will do no more then there duty and what you expect from them.
But father we have had much Intercourse with white men and now and then find an Honest men [sic], but generally speaking white people appear fond of feathering their own nest, and after plucking the red birds for the purpose of accomplis[h]ing their purposes.
Father what Security have we for your Agents whom you permit to handle our Annuities and monies, they require us to Sign papers what they call vouchers and receipts without even Shewing us the Invoice of our goods, and declare that they Honestly deliver us Our goods and monies we of course are obliged to make our marks upon the papers they present us. Otherwise we are told that we may march about our business without our payment.
Father we have been told last Summer and again now this fall, that our monies have not been sent on, and that we must take goods in lieu for the monies offered to us at an exorbitant price or wait untill our monies are Sent on by you, your Children have been under the necessity to comply with your Agents measures to the Injury and damage of your Children their wives and offspring our Wyandot Brethern excepted they have been fairly dealth [sic] with this Season and last Season.
But Father we are not sensible or sure what we Sign Or weither [sic] we are fairly dealth [sic] with. We do not feel allways satisfied with the correctness of your Agents.
Father it may be asked how this may be removed and your red children made Satisfied that they are not wronged and cheated, We will tell you father how this object which we have much at Hearth [sic] can be brought about.

Father permit us your Children to name a friend of Ours, a white men [sic] who can read and write, who shall be present as Our Special agent to act for us who Shall be enti[t]led to Inspect the Original Invoices of Our goods compare sd goods with Such Invoices, Count our money, examin the Vouchers and receipts before they are Offered us to sign.
Father then and not till then Shall we be Satisfied that we are treated fairly by. We wish not to say more of the Agents of the United States then that they are not elected by us we have not any confidence in them. They may nevertheless be Honest, Yet we are not, Nor can we be confident that they are so. If they act fairly Our Agents will not Injuire [sic] them by attending to our Interest. If they are dis[h]onest he will be a check Agent then, on practising it upon us in future. We Shall be Satisfied and all uneasiness between us and the whites will evapourate.
Father it is Sincerely our wish to live in peace and Harmony with Our white brethern, This agent will cost us money as we are desirous of recompensing him for his tro[u]ble, but we are Confident that Our father will compe[n]sate him, taking in Consideration your red Bretherns pitifull Situation.
Father after much Consultation on this Subject, We have finally agreed and do agree to nominate Jacob Visger of ⟨De⟩troit our agent under full conviction ⟨t⟩hat Our father the President will appr⟨ove⟩ of Our Nomination and give him a[u]thority to Act for us as above requested that no receipt or Voucher purporting to be signed by us for Annuities or monies Unless our Agent do sign it as a witness be allowed.
Mawies
Sag,ge maw
As so,guaw
Tis,squw,wan
Nawash
As,shaw,wat
Potawawtomies
Na haw me
Oh skis
Chipoways
Pay she,ban want
